Citation Nr: 1224617	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-29 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Wolff-Parkinson White (WPW) syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to June 1975, with subsequent unverified service in the Air Force Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.   


FINDING OF FACT

The Veteran contends that he was diagnosed with WPW syndrome during a period of active duty for training (ACDUTRA) with the Air Force Reserves; however, his ACDUTRA dates are unverified.     


CONCLUSION OF LAW

WPW syndrome was not incurred in or aggravated by ACDUTRA service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In the present appeal, the Veteran does not contend that his claimed disorder is related in any way to his verified period of active military service from 1966 to 1975.  Rather, his sole contention is that he was diagnosed with WPW syndrome during an ACDUTRA period with the Air Force Reserves while stationed in Panama in 1989 or 1990.  He asserts that his flight physical disclosed a left axis deviation and that disclosure caused the Air Force to suspend his flight status, place him on active duty, and transport him to the US Air Force Aero Medical Center in San Antonio, Texas where he was formally diagnosed with WPW syndrome.  

The Veteran believes that he continues to suffer from symptoms of WPW syndrome and seeks service-connected compensation benefits on such basis.  See VA Form 21-4138 received in October 2008.  

Although the Veteran's original service treatment records (STRs) were unable to be obtained by the RO, the Veteran has submitted five pages that were in his possession and confirm that he was medically disqualified from flying class II in April 1990 by reason of a positive coronary fluoroscopy.  The records further show that the Veteran showed intermittent WPW pattern on electrocardiography (ECG). 

It is notable that WPW syndrome is defined as "the association of paroxysmal tachycardia (or atrial fibrillation) and preexcitation, in which the electrocardiogram displays a short P-R interval and a wide QRS complex which characteristically shows early QRS vector (delta wave); sometimes used synonymously with preexcitation syndrome."  See Dorland's Illustrated Medical Dictionary 1643 (30th ed. 2003).  

Unfortunately as a "disease", it may only be service-connected if found to have been incurred in or aggravated by ACDUTRA service, not INACDUTRA.  Therefore, the Veteran's duty status during the time at issue is crucial to the outcome of the Veteran's claim.

Beyond this, it is also important for the Veteran to understand that a test result (while it may provide the basis to take someone off flight status as a cautionary matter), in and of itself, is not necessarily a "disability" for VA purposes.  For example, a single high blood pressure reading is not always an indication of the disability of "hypertension", a high glucose reading does not mean a person has "diabetes", and WPW syndrome is not always an indication of some form of current cardiovascular disability.  The Board needs proof of actual disability. 
 
The RO's exhaustive attempts to verify the Veteran's duty status during the period referenced above were unsuccessful, and the Veteran has not provided any evidence to support his assertion that he had ACDUTRA service when diagnosed with his claimed disorder.  The submitted STRs do not include any reference to the Veteran's duty status.  After being asked in a November 2007 letter to provide any information regarding his type of duty and status and whether his service was for operation or support duty or for training purposes for the time period from 1989 to 1990, the Veteran has provided no such evidence.  Thus, the Veteran's ACDUTRA service in the U.S. Air Force Reserves remains unverified and VA has no basis to remand this case for further development beyond the extensive efforts of the RO over many years. 

The Board additionally notes that the Veteran has not indicated that he was examined prior to entering his alleged period of ACDUTRA and found to be without defect, infirmity, or disorder such that the presumption of soundness would apply to his claimed disorder with respect to the period at issue.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Moreover, it is notable that the Veteran has presented no evidence of any current WPW syndrome or residuals related thereto.  He specifically stated in his June 2005 claim that he had no current coronary problems that he was aware of and only wanted to "go on record" concerning his claimed WPW syndrome.  Treatment records obtained in connection with the Veteran's appeal do not show that he is being treated for WPW syndrome or any problems related to the claimed disorder.  

For these reasons, we find that the preponderance of the evidence weighs against the claim and service connection is not warranted for the Veteran's claimed WPW syndrome at this time.  However, the Board would like to note that the Veteran's original claim will be reconsidered if relevant service records are either located or submitted in the future.  38 C.F.R. § 3.156(c).  This should also include some evidence that the Veteran currently has a disability associated with this problem, at this time.       

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been shown.

Prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in a July 2005 notice letter.    

In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorder and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.      

While the RO did not address the elements of degree of disability and effective date in the July 2005 notice letter, such notice defect is rendered moot by virtue of denial of the claim.    

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions and the SOC, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, the Board notes that service records are incomplete for this Veteran and his ACDUTRA service is unverified.  The Board is aware that when service records are unavailable through no fault of the Veteran, such as in this case, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  

During the course of this appeal, the RO has repeatedly requested the Veteran's service treatment records for his active and reserve service and has received negative responses.  See 3101 noting negative reply in January 2006; see also February 2006 e-mail with a negative response from the Records Management Center (RMC) for records.   A Formal Finding on the Unavailability of Active Duty and Reserve Service Medical Records was made in March 2006.  

The RO has also repeatedly attempted to verify the Veteran's dates of ACDUTRA service during the course of this appeal.  However, those efforts were similarly unsuccessful. A Formal Finding on the Unavailability of Records, which details such efforts, was made in July 2008.  

Upon review of the evidentiary record, the Board finds that the RO has exhausted all efforts to obtain the Veteran's service records and verify his periods of ACDUTRA service in the Air Force Reserves.  Any further attempts to locate the missing records or verify his ACDUTRA service would be futile.    

The Veteran has also been adequately advised regarding the inability to obtain his service records pursuant to 38 C.F.R. § 3.159(e).  

Indeed, in the July 2005 notice letter, the RO advised the Veteran that his STRs had been requested from the service department but only his service dental records had been received.  The RO asked the Veteran to submit any military records in his possession not previously sent to VA.  The RO again asked the Veteran to submit any STRs (both active duty and reserve) in his possession in a January 2006 letter.  The Veteran responded in March 2006 that he did not have any STRs.  The RO then denied the Veteran's claim in April 2006 and explained that his STRs were unavailable for review and efforts to obtain the records from all potential sources had been unsuccessful.  The RO further noted that the decision would be reconsidered if the records were located at a later date and, if a different decision resulted, the decision would be effective as of the date of his 2005 claim. 

However, in June 2006, the Veteran submitted five pages of service medical records in connection with his claim.  The RO then informed the Veteran that they were again requesting his service records and/or information in reference to his period of service from 1989 to 1990 and asked him to provide any information regarding his type of duty and duty status during the period, to include whether the service was for operational or support duty or for training purposes.  Records pertaining to the Veteran's transfer to the retired reserve dated in 1994 and 1995, as well as records pertaining to the Veteran's retirement from the Air Force Reserves in May 2003 were obtained.  After making further attempts to verify the Veteran's service dates and retrieve his medical records, the RO advised the Veteran that VA had been unable to do so in a July 2008 letter and again asked him to submit any copies of his STRs or any other evidence that he would like considered.  The RO wrote that VA would extend every effort to assist him in establishing entitlement to benefits and to make a thorough and complete search to get his records; however, the ultimate responsibility for furnishing the evidence was with him.  No additional records were received from or identified by the Veteran.  

Thus, the Veteran has been adequately informed of the unavailability of records and the exhaustive efforts undertaken to obtain the records.  He has also been advised that he is ultimately responsible for providing the evidence and, if the evidence is located, his claim will be reconsidered.  Despite receiving such notice, the Veteran has not submitted any evidence of his type of service and/or duty status during the period at issue in this appeal.  His ACDUTRA service remains unverified.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Furthermore, the judicial caselaw does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  


ORDER

Entitlement to service connection for WPW syndrome is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


